Exhibit 10.1
EXECUTION COPY
THIRD AMENDMENT TO
PROGRAM CONTRACTS
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].
     This Third Amendment to Program Contracts (this “Third Amendment”), dated
as of December 5, 2008, is made by and among the following parties
(collectively, the “Parties”):
HSBC Bank USA, National Association, a national banking association (“HSBC NA”);
HSBC Trust Company (Delaware), N.A., a national banking association (“HSBC
Trust”);
HSBC Taxpayer Financial Services Inc., a Delaware corporation (“HSBC TFS”);
Beneficial Franchise Company Inc., a Delaware corporation (“Beneficial
Franchise”);
HRB Tax Group, Inc., formerly H&R Block Services, Inc., a Missouri corporation
(“Block Services”) and successor by assignment of H&R Block Associates, L.P.’s,
a Delaware limited partnership, (“Block Enterprises”) rights and obligations
under the Program Contracts;
H&R Block Tax Services LLC, a Delaware limited liability company, successor by
merger to H&R Block Tax Services, Inc., a Missouri corporation (“Block Tax
Services”);
H&R Block Enterprises LLC, a Delaware limited liability company, successor by
merger to H&R Block Enterprises, Inc., a Missouri corporation (“Block
Enterprises”);
H&R Block Eastern Enterprises, Inc., a Missouri corporation (“Block Eastern
Enterprises”);
HRB Digital LLC, a Delaware limited liability company, successor by merger to
H&R Block Digital Tax Solutions, LLC, a Delaware limited liability company
(“Block Digital”);

 



--------------------------------------------------------------------------------



 



Block Financial LLC, a Delaware limited liability company, successor by merger
to Block Financial Corporation, a Delaware corporation;
HRB Innovations, Inc., formerly HRB Royalty, Inc., a Delaware corporation
(“Royalty”);
HSBC Finance Corporation, a Delaware corporation (“HSBC Finance”); and
H&R Block, Inc., a Missouri corporation (“H&R Block”).
RECITALS
     A. All the Parties hereto or their predecessors in interest, other than
HSBC Trust, entered into that certain HSBC Retail Settlement Products
Distribution Agreement, dated as of September 23, 2005 (the “Original Retail
Distribution Agreement”).
     B. All the Parties hereto, including HSBC Trust, as well as Block Financial
Corporation, a Delaware corporation, predecessor in interest to Block Financial
LLC, a Delaware limited liability company (“BFC”), entered into that certain
Joinder and First Amendment to Program Contracts, dated as of November 10, 2006
(the “First Amendment”), which amended the Original Retail Distribution
Agreement and the other Program Contracts (as defined therein).
     C. All the Parties hereto, including HSBC Trust, entered into that certain
Second Amendment to Program Contracts, dated as of November 13, 2006, (the
“Second Amendment”), which amended the Original Retail Distribution Agreement
and the other Program Contracts (as defined therein).
     D. The Parties hereto desire to amend the Original Retail Distribution
Agreement, as amended by the First Amendment and the Second Amendment (the
Original Retail Distribution Agreement, as amended by the First Amendment and
the Second Amendment, and all subsequent amendments and restatements thereof and
supplemental thereto, is referred to as the “Retail Distribution Agreement”).
AGREEMENT
     ACCORDINGLY, the Parties to this Third Amendment agree as follows:
Section 1. Successors and Name Changes. The Block Companies represent that the
following mergers and name changes have occurred, and each of the Parties hereby
acknowledges the following:
     (a) Effective as of October 10, 2008, H&R Block Services, Inc., a Missouri
corporation has changed its name to “HRB Tax Group, Inc.,” and accordingly all
references to “H&R Block Services, Inc.” in the Program Contracts shall be
deemed to be a reference to HRB Tax Group, Inc.

2



--------------------------------------------------------------------------------



 



     (b)  Effective as of December 31, 2007, H&R Block Tax Services LLC, a
Delaware limited liability company, is the successor by merger to H&R Block Tax
Services, Inc., a Missouri corporation (“Block Tax Services”) and accordingly
succeeds to all of H&R Block Tax Services, Inc.’s rights and obligations under
the Program Contracts;
     (c) Effective as of December 31, 2007, H&R Block Enterprises LLC, a
Delaware limited liability company, is the successor by merger to H&R Block
Enterprises, Inc., a Missouri corporation (“Block Enterprises”) and accordingly
succeeds to all of H&R Block Enterprises, Inc.’s rights and obligations under
the Program Contracts;
     (d) Effective as of December 31, 2007, HRB Digital LLC, is successor by
merger to H&R Block Digital Tax Solutions, LLC, a Delaware limited liability
company (“Block Digital”) and accordingly succeeds to all of H&R Block Digital
Tax Solutions, LLC’s rights and obligations under the Program Contracts;
     (e) Effective as of December 31, 2007, Block Financial LLC, a Delaware
limited liability company, is the successor by merger to BFC and accordingly
succeeds to all of BFC’s rights and obligations under the Program Contracts; and
     (f) Effective as of December 31, 2007, HRB Royalty, Inc., a Delaware
corporation has changed its name to “HRB Innovations, Inc.,” and accordingly all
references to “Royalty” in the Program Contracts shall be deemed to be a
reference to HRB Innovations, Inc.
     (g) Effective as of July 1, 2008, H&R Block Associates, L.P. was dissolved.
Section 2. Removal of H&R Block Associates, L.P. and Beneficial Franchise
Company Inc. as parties. The Parties hereby consent to the removal of the
following parties to the Program Contracts: H&R Block Associates, L.P. effective
as of July 1, 2008 and Beneficial Franchise Company Inc. effective as of
December 31, 2007. Block Services hereby assumes all remaining obligations of
H&R Block Associates, L.P. under the Program Contracts.
Section 3. Paper Stock Reimbursement. Effective as of July 1, 2006, delete
Section 14.12 of the Retail Distribution Agreement and insert the following in
lieu thereof:
     “Section 14.12. Paper Stock Reimbursement. HSBC TFS shall reimburse the
Block Companies an amount equal to (a) fifty percent (50%) of all expenses, in
the aggregate, incurred during each year of the Term of this Retail Distribution
Agreement by any of the Block Companies (including, without duplication,
expenses related to Franchisees) with respect to the purchase, production,
transportation and storage of the following paper documents relating to the
Settlement Products Program: pre-printed applications, documents entitled “Facts
about RALs”, RAL and RAC related disclosures required by state and local law,
client status of application letters, RAL debt collection notification letters,
and check stock, less (b) eight hundred thousand dollars ($800,000). Within
thirty (30) days following the last day of any year of the Term of this Retail
Distribution Agreement, the Block Enterprise Entities shall submit an invoice to
HSBC TFS setting forth the amount due hereunder, which invoice shall also list
the aggregate expenses of the Block Companies with respect to those items
described in the immediately preceding sentence. HSBC TFS shall

3



--------------------------------------------------------------------------------



 



pay the Block Enterprise Entities the amount due hereunder within thirty
(30) days of receipt of such invoice from the Block Enterprise Entities. All
payments made hereunder shall be via ACH credit to an account designated in
writing by the Block Enterprise Entities.”
Section 4.[***] . Effective as of July 1, 2008, add new Sections 14.3(d), (e),
and (f) to the Retail Distribution Agreement, as follows:
“(d) If an actual [***] .
(e) The Block Companies shall provide to HSBC TFS a tracking report prior to
June 15 each year, which tracking report will include [***] .
(f) HSBC TFS has the right to engage a third party at its own expense (a
nationally recognized firm such as Experian) to audit the Block Companies’
determination of the number of actual [***] .”
Section 5. [***] . Effective as of July 1, 2008, add new Sections 14.4(d), (e),
and (f) to the Retail Distribution Agreement, as follows:
“(d) If an actual [***] .
(e) The Block Companies shall provide to HSBC TFS a tracking report prior to
June 15 each year, which tracking report will include [***] .
(f) HSBC TFS has the right to engage a third party at its own expense (a
nationally recognized firm such as Experian) to audit the Block Companies’
determination of the number of actual [***] .”
Section 6. [***] . Effective as of July 1, 2008, add new Sections 14.5(d), (e),
and (f) to the Retail Distribution Agreement, as follows:
“(d) If an actual [***] .
(e) The Block Companies shall provide to HSBC TFS a tracking report prior to
June 15 each year, which tracking report will include [***] .
(f) HSBC TFS has the right, at its own expense, to engage a third party (a
nationally recognized firm such as Experian) to audit the Block Companies’
determination of the number of actual [***] .”
Section 7. Notices. Effective as of September 15, 2008, in Section 22.3 in the
Retail Distribution Agreement, delete the notice information pertaining to HSBC
Finance and insert the following in lieu thereof:
“If to HSBC Finance:                      HSBC Finance Corporation

4



--------------------------------------------------------------------------------



 



     
 
  200 Somerset Corporate Blvd.
Bridgewater, NJ 08807
Telephone: 908-203-2414
Facsimile: 908-203-4211
Attention: Susan E. Artmann
 
   
With a copy to (which shall not
Constitute notice hereunder):
  HSBC Finance Corporation
26525 N. Riverwoods Blvd.
Mettawa, IL 60045
Telephone: 224-544-2936
Facsimile: 225-552-2936
Attention: Managing General Counsel”

Section 8. Reference to and Effect Upon the Existing Program Contracts.
     (a) Except as explicitly stated in this Third Amendment, all terms of the
Program Contracts as in effect immediately preceding execution of this Third
Amendment shall remain in full force and effect as provided therein and in
accordance with the terms thereof.
     (b) Except as explicitly stated in this Third Amendment, the execution,
delivery and effectiveness of this Third Amendment shall not operate as a waiver
of any right, power or remedy of any party under the Program Contracts as in
effect immediately preceding execution of this Third Amendment, nor constitute a
waiver of any provision of the Program Contracts as in effect immediately
preceding execution of this Third Amendment.
     (c) Upon the effectiveness of this Third Amendment, each reference in each
of the Program Contracts to “this Agreement”, “hereunder”, “hereof,” “herein” or
words of similar import shall mean and be a reference to such Program Contract
as amended by this Third Amendment.
Section 9. Headings. Headings and captions used in this Third Amendment
(including all exhibits and schedules thereto) are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose or be given any substantive effect.
Section 10. Alternative Dispute Resolution. ANY DISPUTE BETWEEN OR AMONG THE
PARTIES HERETO ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN (EXCEPT JUDICIAL ACTION FOR SPECIFIC
PERFORMANCE OR INJUNCTIVE RELIEF) SHALL BE RESOLVED AMONG THE PARTIES TO SUCH
DISPUTE BY NEGOTIATIONS, MEDIATION AND ARBITRATION IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE.
Section 11. Governing Law; Submission To Jurisdiction. THIS THIRD AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MISSOURI. WITHOUT LIMITING THE

5



--------------------------------------------------------------------------------



 



EFFECT OF SECTION 5 HEREOF AND ARTICLE XXI OF THE RETAIL DISTRIBUTION AGREEMENT,
EACH OF THE PARTIES HERETO (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND/OR STATE COURTS SITTING IN ST. LOUIS, MISSOURI FOR PURPOSES OF ALL
LEGAL PROCEEDINGS FOR SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF PERMITTED BY
SECTION 21.12 OF THE RETAIL DISTRIBUTION AGREEMENT, (B) IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, (C) IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN SUCH
PROCEEDING IN THE MANNER PROVIDED FOR NOTICES IN SECTION 22.3 OF THE RETAIL
DISTRIBUTION AGREEMENT, AND (D) AGREES THAT NOTHING IN THIS THIRD AMENDMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS THIRD AMENDMENT TO SERVE PROCESS IN ANY
SUCH PROCEEDING IN ANY OTHER MANNER PERMITTED BY LAW.
Section 12. Waiver of Jury Trial. WITHOUT LIMITING THE EFFECT OF SECTION 9
HEREOF, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
Section 13 Counterparts. This Third Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Third
Amendment shall become effective upon the execution of a counterpart hereof by
each of the parties hereto
[remainder of page intentionally blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the following Parties have caused this Third Amendment
to Program Contracts to be executed by their respective duly authorized officers
as of the date first set forth above.

            HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association
      By:   /s/ Eesh K. Bansal         Name:   Eesh K. Bansal        Title:  
SVP, Business Performance     

            HSBC TRUST COMPANY (DELAWARE), N.A.,
a national banking association
      By:   /s/ Richard D. Leigh         Name:   Richard D. Leigh       
Title:   President     

            HSBC TAXPAYER FINANCIAL SERVICES INC.,
a Delaware corporation
      By:   /s/ John Butler         Name:   John Butler        Title:   Senior
Vice President     

            BENEFICIAL FRANCHISE COMPANY INC.,
a Delaware corporation
      By:   /s/ Susan E. Artmann         Name:   Susan E. Artmann       
Title:   EVP   

 



--------------------------------------------------------------------------------



 



         

            HRB TAX GROUP, INC., formerly H&R
BLOCK SERVICES, INC.,
a Missouri corporation
      By:   /s/ Mark A. Ciaramitaro         Name:   Mark A. Ciaramitaro       
Title:   VP, Products and Distribution     

            H&R BLOCK TAX SERVICES LLC, a Delaware limited liability company,
successor by merger to H&R BLOCK
TAX SERVICES, INC., a Missouri corporation
      By:   /s/ Mark A. Ciaramitaro         Name:   Mark A. Ciaramitaro       
Title:   VP, Products and Distribution     

            H&R BLOCK ENTERPRISES LLC, a Delaware limited
liability company, successor by merger to H&R BLOCK
ENTERPRISES, INC., a Missouri corporation
      By:   /s/ Mark A. Ciaramitaro         Name:   Mark A. Ciaramitaro       
Title:   VP, Products and Distribution     

            H&R BLOCK EASTERN ENTERPRISES, INC., a Missouri corporation
      By:   /s/ Mark A. Ciaramitaro         Name:   Mark A. Ciaramitaro       
Title:   VP, Products and Distribution   

 



--------------------------------------------------------------------------------



 



         

            HRB DIGITAL LLC, a Delaware limited liability
company, successor by merger to H&R BLOCK DIGITAL TAX SOLUTIONS, LLC, a Delaware
limited liability company
      By:   /s/ Bret G. Wilson         Name:   Bret G. Wilson        Title:  
Secretary     

            HRB INNOVATIONS. INC., formerly HRB ROYALTY, INC., a Delaware
corporation
      By:   /s/ Bret G. Wilson         Name:   Bret G. Wilson        Title:  
Secretary     

            BLOCK FINANCIAL LLC, a Delaware limited liability
company, successor by merger to BLOCK FINANCIAL
CORPORATION, a Delaware corporation
      By:   /s/ Mark A. Ciaramitaro         Name:   Mark A. Ciaramitaro       
Title:   VP, Products and Distribution   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the following Parties hereto have caused this Third
Amendment to Program Contracts to be executed by their respective duly
authorized officers as of the date first set forth above solely for the limited
purpose of acknowledging the amendments set forth herein in connection with such
Parties’ respective guaranties set forth in Article XX, and also for purposes of
Articles XXI and XXII of the Retail Distribution Agreement.

            HSBC FINANCE CORPORATION,
a Delaware corporation
      By:   /s/ Susan E. Artmann         Name:   Susan E. Artmann       
Title:   EVP     

            H&R BLOCK, INC.,
a Missouri corporation
      By:   /s/ Bret G. Wilson         Name:   Bret G. Wilson        Title:  
Secretary     

 